﻿Mr. President, on behalf of the people and Government of Venezuela, I am pleased to convey to you my sincere congratulations on your election as President of the forty-second session of the General Assembly. Your well-known personal Qualities and your wide experience as a diplomat are guarantees that in this new stage of General Assembly activities we shall achieve fruitful results.
May I also express Venezuela's appreciation of the outstanding work accomplished by Mr. Choudhury of Bangladesh, the outgoing President of the Assembly. His valuable contribution was felt in many fields and his actions bear witness to his support of the principles which guide the United Nations.
It is with particular pleasure that I also greet most respectfully the Secretary-General, Javier Perez de Cuellar, an eminent Latin American. His persistent efforts on behalf of international peace and harmony and the intellect and tenacity of which he has given proof in the discharge of his lofty functions have won him broad and open recognition.
Once again I come to this forum of universal dialogue to reaffirm the commitment of Venezuela to the fundamental causes of peace and understanding among peoples, which are the raison d'etre of this Organization. I come to this Assembly in the conviction that in times of great economic crisis, extreme political dilemmas and threats to peace the United Nations is strengthened as the undeniable contemporary chosen place for negotiating solutions to the major problems which affect the international community. Our message is therefore one of unequivocal support for its endeavours and labours.
This assures me that I am interpreting the unanimous conviction of Venezuelans in reaffirming unambiguously that Venezuela has faith In the United Nations, in the motives that brought it into being and in the effectiveness of its ideals. We are firmly on the side of those who strive to strengthen It. The satisfaction of many basic expectations depends on Its vigour. We cannot allow the prospects for collective well-being to suffer for the sake of subordinate Interests. The time has come for concrete Initiatives and results, with a clear sense of the responsibilities at stake. The United Nations can do It. We are certain of that.
I should like to put before this General Assembly some views which seem to me to be basic to the present International situation, together with a broad outline of the foreign policy of my Government, which is the Government of the Venezuelan people. 
At the outset I must refer to the challenge of peace at the global and the regional level. The dangers which beset the human race in this nuclear era are well known. We are also familiar with the serious obstacles that lie in the path of a just and lasting peace. Confronted with these barriers, it is natural that pessimism often prevails in prognostications on the subject of peace and its future.
We cannot, of course, deceive ourselves. While it is true that since what is called the Second World War no new general conflagration has broken out, it is also true that the current "nuclear peace" is less a voluntary arrangement - which, of course, is not reassuring either - than the result of implacable rivalry for power and dominance, spurred by fear, mistrust and the quest for hegemony.
These facts cannot be concealed, but it would also be wrong not to point out some positive signs which show that our wills are not yet governed by irrationality. We realize that arms control and disarmament are not in themselves guarantees of peace, but there is no doubt that they make it clear that there is a desire for peace. In this respect, we welcome the important steps which the two great nuclear Powers have been taking to eliminate medium- and short-range missiles in Europe.
Venezuela wishes its voice to be heard in categorical support for this and other initiatives designed to lessen in some measure the crushing burden of the nuclear-arms race, I think it is necessary, and also fair, to recognize the positive intentions which serve to motivate the leaders of the great Powers in the negotiations under way. Let us hope that this spirit of compromise will be the prelude to speedier and more far-reaching advances on the road to arms control and nuclear disarmament. In these times, when the danger of self-destruction is looming with threatening clarity, we cannot rely on the balance of nuclear terror as an element for peace. We must go beyond that and support peace on the basis of the values of international tolerance and understanding.
A few days ago the International Conference on the Relationship between Disarmament and Development took place. It confirmed once again the obvious fact that in the midst of the economic-financial crisis which the developing countries face it has now become Imperative that measures be taken which will make possible a re-channelling of substantial financial resources, which would undoubtedly facilitate the solution of some of the grave problems confronting our countries.
Any progress in the field of disarmament will be a welcome step towards a goal which we defend and will continue to defend resolutely. We therefore once again urge the super-Powers to accelerate and broaden negotiations in the field of nuclear disarmament. Similarly, as we reiterated at the Conference on Disarmament in Geneva, another objective which we shall not renounce is the conclusion of a convention on the prohibition of chemical weapons. We are pleased to see the progress that is being made on this subject in the ongoing negotiations.
In accordance with the principles of this Organization, we have exercised our responsibility as a member of the Security Council during three terms in the course of our 30 years of democratic life. Our current mandate as a non-permanent member of the Council, the primary organ of the United Nations, where we have at all times endeavoured to play a conciliatory and constructive role in the promotion of world peace, ends in December.
My country will continue to pursue its recognized peaceful calling and course in all relevant parts of the world. We firmly and loyally support the settlement of disputes between States by peaceful means, including direct negotiations, without pressure or unacceptable deadlines. We advocate the use of reasonable. It Is In this spirit that we have taken part as a member of the Contadora Group in the resolute quest for peace in the Central American region. After four years of arduous work aimed at achieving a peaceful, negotiated solution to the Central American crisis, we are beginning to see some results which allow us to be reasonably optimistic.
The agreements reached in Guatemala by the Presidents of the five Central American Republics were a substantial advance and justify our referring to the obstacles that have been overcome. This is an effort made by the Central American countries themselves, which should make the agreed procedure genuine and trustworthy.
I wish to emphasize that the International Verification and Follow-up Commission provided for in the Guatemala agreement was established in Caracas a few weeks ago. The members of the Commission are the Foreign Ministers of the Contadora Group, of the Support Group and of Central America, and the Secretaries-General of the Organization of American States and of the United Nations.
We are, of course, aware that in this whole process we need the co-operation of countries with links with and interests in the region. All our efforts could be impaired and peace in Central America made impossible without a positive contribution from these elements. We also recognize that this conflict, like many others we have witnessed and are witnessing, is to a large extent the result of underlying socio-economic injustices, which have to be addressed. These are fundamental aspects and the Contadora and Support Groups take them into account in their true dimensions. Thus it was decided at the Caracas meeting to take the necessary steps immediately to prepare a structure and an instrument for an emergency programme of international technical and economic co-operation for the benefit of the countries of the region. It was also agreed that work would be begun as soon as possible by the international community on measures to implement the programme. This is an important requirement.
The continuing negotiations and the political will constantly evinced in the joint action of the countries of the Contadora Group, enhanced by the addition of the countries of the Support Group, have led to the accumulation of a wealth of useful experience, prompting the eight countries to establish a permanent mechanism for consultations and concerted political actions. This was set up in Rio de Janeiro in December 1986.
This action is in line with our purpose of strengthening, organizing systematically and harmonizing political action by participating Governments, by means of regular consultations on matters which affect or interest our countries, in the context of increasing Latin American unity. We are also prompted by the determination to secure and strengthen democratic and pluralist processes on our continent. We have not entered into competition with organizations and forums in our regional area, nor do we intend to do so.
As a step forward in this process, the eight Presidents of the consultation mechanism have decided to meet in Mexico at the end of next November to decide on specific objectives which will contribute to a broader understanding among the Governments and peoples of the Latin American region.
The trend towards democracy in Latin America has fortunately received a great impetus in recent years. Nevertheless, we must reaffirm our conviction that there is a close connection between international security, democratic stability and the socio-economic development of our countries. The survival of democracy has much to do with the capacity of a system based on freedom to satisfy the legitimate aspirations of its people to well-being. We know full well that the primary obligation in meeting the challenges of development rests on our own shoulders. But this in no way diminishes the responsibility which the industrialized world shares and the contribution which it should make in the struggle against protectionism and in the sensible management of the debt problem in such a way as not to curtail our prospects of socio-economic progress and political stability.
If we are sincere - and history will not forgive us if we are not - we must recognize that the protectionist race in which some developed countries are engaged and the problem of the external debt and the rise in interest rates, which have recently been dangerously accentuated, are two scourges that also have sinister implications for world peace.
No viable solution has yet been found to the external debt problem, the solution of which has so far been approached without regard to any historical perspective. Instead it has been dealt with simply as a financial question, and the arrangements necessary to settle once and for all a crisis which affects both international banking and the development of peoples have simply been postponed. Even more alarming is the fact that increasing limitations are being placed on the debtor countries' capacity to meet the basic needs of their peoples. This one-sided and selfish approach undoubtedly creates deep divisions in international economic relations and jeopardizes social peace in the world. 
We have been asked to be patient and make sacrifices, and we have demonstrated patience and made sacrifices so as to avert an international financial collapse and win time in seeking a concerted and shared solution to the Indebtedness problem. But our attitude has been ignored and misinterpreted. A political dialogue has become more difficult  the conditions set by the international financial community have become more severe, and our ability to honour our international commitments by sharing in international trade has been restricted, it is therefore imperative - this bears repetition - to hold a broad and sincere dialogue between creditors and debtors, on the basis of co-responsibility and the right to develop.
I am saying this with the authority which Venezuela has by having honoured its obligations and negotiated the restructuring of its debt in a framework of moderation and understanding, and as a warning in the face of a crisis which, because it was postponed without any effort to deal with the root of the problem, might assume an even more acute form.
The protectionism of the industrialized countries - due in large measure to a lack of discipline in the management of their domestic economies - represents a new, fundamental and unfair - indeed abusive - restriction on opportunities for the developing countries to maintain normal relations with the .international economic community. Through all kinds of mechanisms, crude and subtle, our products' access to international markets is being hampered, which in turn prevents us from adopting development strategies based on a large share in the world economy. While the rules of international trade are being side-stepped, new ones are being devised which ignore the needs of the developing countries, with no regard for the consequences to the stability and evolution of international relations.
As a result of this lack of perspective, the poor countries are now in the absurd situation of sending net transfers of resources to the rich countries, which, in practical terms, means, greater poverty, deeper inequalities and fewer possibilities of maintaining a dialogue and institutional stability.
From every point of view, it is necessary to support negotiating endeavours so as to find better solutions for the problems mentioned. But it is also necessary to avert the risk that the developing countries remain on the sidelines of the far-reaching changes that are now taking place - among other reasons because of innovations in technology, production and international trade.
Unless international co-operation fills this gap we all run the risk of projecting into the future an international economy compartmentalized into unrelated blocs or, what would be even worse, integrated on the basis of dependent relationships, the characteristics and effects of which would doubtless be contrary to the purpose and to the essence of this Organization. We must therefore remember that we have pending on the agenda the mandate for the start of global negotiations on international economic co-operation for development, which should be revised and ratified in the light of present circumstances, including the results of the Seventh United Nations Conference on Trade and Development (UNCTAD VII), which met in Geneva last July.
That Conference was able to hold a constructive dialogue among all regional groups on the subject of the reactivation of development, growth and international trade through multilateral co-operation. This is very important) it is one of the surest steps taken steps taken so far to solve the problems raised.
In its conclusions, we note that it went beyond a diagnosis of the international economic situation and, in the measures and policies recommended by consensus, the Conference made it possible for UNCTAD, as the principal institution in the United Nations system in matters of economic development, to resume, at least in part, its proper role in multilateral economic politics. We therefore trust that UNCTAD VII will mark the end of the process of debilitation and of the disagreements to which UNCTAD has been subjected. If UNCTAD has proved anything, it has been its relevance as a forum for the formulation and negotiation of policies and measures regarding the problems of international economic relations and economic development. Today we have a better perception of the problems, their scope and implications, of the positions and prospects for which they are managed, as well as of the directions that need to be taken for their solution.
In connection with the growing interdependence of all our countries, my Government wishes to make a very special mention of the report entitled "Our Common Future", prepared by the World Commission on the Environment and Development, an organization presided over by the Prime Minister of Norway, Mrs. Gro Harlem Bruntland, and whose final report has been submitted to this Assembly for consideration.
The diagnosis, conclusions and guidelines of that valuable work have been closely scrutinized in ray country. Venezuela's traditional position, both at the national level and in the international forums dealing with the study of environmental problems, has been to defend development in harmony with a balanced ecology, of which man is an integral part and without which his very existence could be threatened. We welcome the publication of this brilliant and useful work and urge that it be debated with a creative intent for the best interests of man and his future.
I should also like to refer to the phenomenon of international trade in toxic and dangerous wastes. It is scandalous that this should exist and that the disparities in technology, progress, in the legal infrastructure and control are so abused as to make many developing countries the dumping ground of the scum of industrial activity. This situation requires thorough study and regulation at the multilateral level. Venezuela will support every effort aimed at guaranteeing that by the beginning of 1989 the international community will be in a position to approve a world-wide convention on the control of cross-border movements of dangerous wastes. .
In the meantime, the Government of Venezuela has decided to adopt regulatory provisions to prevent its territory from becoming the recipient of toxic wastes.
I must also reaffirm, with utmost force and urgency, that at times when we are busy solving pressing problems, we neglect what is perhaps one of the greatest dangers for mankind: the gradual breakdown of the environmental eco-system which is nevertheless our main source of sustenance and life. We therefore maintain that at all levels of activity of the United Nations system, as well as of all other sub-regional, regional and international organs, a greater awareness should be fostered of the close link between economic development and environmental problems, as well as of their long-term effects. It is urgent to ensure the quality of life for generations to come. Accordingly, we support with keen interest the holding, this session, of a plenary meeting devoted exclusively to items pertaining to the environment and development.
Venezuela is attentively following the process of reviewing the efficiency of the administrative and financial functioning of the United Nations, as called for in resolution 41/213, as well as an in-depth study of the intergovernmental structure of the United Nations and of its functions in the economic and social field, now underway in an ad hoc committee of the Economic and Social Council. This process, which is intended to improve the United Nations system, should not, however, affect the essential functions, mandates and programmes of the Organization. 
As we see it, there is nothing whatever that can justify depriving the Organization of the budgetary resources which are mandatory under the Charter, nor for compelling it to dismantle its infrastructure and programmes because of delays and failures to comply with financial obligations. Such an attitude is inadmissible, the more so if it proceeds from contributors with a high level of responsibility towards the Organization.
The Government of Venezuela, even in the face of a difficult situation as regards its exports earnings and of countless economic and social needs, has made it a point of honour to comply fully with its obligations towards this Organization, Almost all Member countries have had the same attitude. We can only trust that the so-called United Nations financial crisis, the origin of which is well known, will be overcome by full compliance with the obligations we all undertook on becoming Members of this Organization.
One of the basic items that has figured prominently in our debates is the battle we are waging to eradicate the grave scourge of the production, consumption, abuse and illicit traffic of drugs.
At the International Conference held in Vienna in June last, important steps were taken to draft measures for International co-operation' in this field, where the need for concerted action by all countries Is becoming Increasingly evident. The phenomenon of cross-border drug trafficking cannot be defeated by one country alone. It must be addressed on all fronts: domestic, bilateral and multilateral. The Vienna Conference succeeded in producing two important documents in this direction, that is, the Declaration and the broad and multidisciplinary Plan of Action, which are before us as instruments of undeniable value to guide and harmonize actions by States and by international organizations in the crusade against drugs. 
On the other hand, as a measure to supplement the efforts of the international community in this direction, Venezuela, a resolute pioneer in this struggle, will steadfastly pursue its action within the United Nations, so that we may as soon as possible conclude the convention against the Illicit traffic in drugs and psychotropic substances, the initial draft of which the Venezuelan delegation submitted to this Assembly in 1984. The work done so far leads us to be optimistic, but it is obvious that in this field - the battle against what I have not hesitated to call the "Trojan Horse" of our civilization - much remains to be done, particularly in those countries that provide the biggest markets for this fiendish consumption. Not to face this aspect of the problem decisively would be suicidal. The war against drugs must be global, at every stage, lest we be defeated.
Once again we must refer to the grave conflicts prevailing in southern Africa. It is intolerable that, after long decades of debates and decisions taken both by the Security Council and by this Assembly, the colonialism and racism imposed by the ruling minority in South Africa should persist at all costs.
Once again we urge South Africa to comply fully with Security Council resolutions 385 (1976) and 435 (1978) , thus leading to the prompt independence of Namibia, as decided by the international community.
Venezuela attaches particular importance to its relations with African countries. With them we wish to pursue our efforts in the common struggle for the final eradication of apartheid and the defeat of colonialism reigning in Namibia, One of the issues the Organization has been dealing with for decades is the Middle East conflict, a constant concern of the entire international community. We express the hope that it may be possible to arrive at a meeting of minds which will enable progress to be made towards a negotiated, just and lasting solution in that important region of the world. In this respect we support the Secretary-General's efforts aimed at convening a peace conference on the Middle East with the participation of all parties concerned.
In the same context, we are gravely concerned about the persistent tension and armed confrontations between Iran and Iraq - countries with which Venezuela maintains cordial and important relations. We hope that this long war, which has engendered such widespread destruction, will soon be ended thus averting the implicit danger of a widening of the conflict.
The existence of this Organization, the continuing validity of its noble principles and ideals and its broad and diverse action in many different aspects of international life - all bear eloquent witness to Its role and what it can accomplish.
There is no doubt that after this already lengthy road of 42 years of United Nations existence many expectations remain unrealised, but action on many others is on course and moving confidently into the future. In these times of supreme challenge our Organization urges us to strengthen it and give it our most resolute support.
We earnestly hope that the deliberations of this session of the General Assembly will be reflected in effective and fruitful results that will promote harmony and progress for all peoples, within a balanced world order where genuine and total peace prevails, free from any restrictions. That is what the yearning for justice of universal man still demands.
